EXHIBIT STATEMENT OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (in thousands, except ratio of earnings to fixed charges and preferred stock dividends) Three Months Ended December 31, Year Ended September 30, 2009 2008 2009 2008 2007 2006 2005 Earnings: Income before income taxes $ 69,388 $ 101,664 $ 248,774 $ 386,854 $ 392,224 $ 342,066 $ 247,971 Fixed charges 20,397 36,425 75,369 409,300 514,543 309,759 129,894 Less: Preferred stock dividends - Earnings $ 89,785 $ 138,089 $ 324,143 $ 796,154 $ 906,767 $ 651,825 $ 377,865 Fixed charges: Interest expense $ 15,702 $31,891 $56,953 $ 392,229 $ 499,664 $ 296,670 $ 117,789 Estimated interest portion within rental expense 4,695 4,534 18,416 17,071 14,879 13,089 12,105 Preferred stock dividends - Total fixed charges $ 20,397 $36,425 $75,369 $ 409,300 $ 514,543 $ 309,759 $ 129,894 Ratio of earnings to fixed charges and preferred stock dividends 4.40 3.79 4.30 1.95 1.76 2.10 2.91 We calculate our ratio of earnings to fixed charges and preferred stock dividends by adding income before income taxes plus fixed charges minus preferred stock dividends and dividing that sum by our fixed charges. Our fixed charges for this ratio consists of interest expense (includes amortization of debt issue costs), the portion of our rental expense deemed to represent interest (calculated as one-third of rental expense), and preferred stock dividends.
